Exhibit 10.1

APTARGROUP, INC.
STOCK OPTION AGREEMENT
FOR EMPLOYEES

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants to
[[FIRSTNAME]] [[LASTNAME]] (the “Employee”) as of [_________]  (the “Option
Date”), pursuant to the provisions of the AptarGroup, Inc. 2016 Equity Incentive
Plan (the “Plan”), a non-qualified option to purchase from the Company (the
“Option”) [[SHARESGRANTED]] shares of its Common Stock, $.01 par value
(“Stock”), at the price of [[GRANTPRICE]] per share (the “Exercise Price”) upon
and subject to the terms and conditions set forth below. Capitalized terms not
defined herein shall have the meanings specified in the Plan.

1.         Option Subject to Acceptance of Agreement.

The Option shall become null and void unless the Employee shall accept this
Agreement by executing the 2016 Equity Incentive Plan Acceptance and Beneficiary
Designation Form (the “Acceptance and Beneficiary Designation Form”) and
returning it to the Company.

2.         Time and Manner of Exercise of Option.

2.1.      Maximum Term of Option. In no event may the Option be exercised, in
whole or in part, after [INSERT EXPIRATION DATE] (the “Expiration Date”).

2.2.      Exercise of Option. (a) The Option shall become exercisable (i) on
[INSERT FIRST VESTING DATE] with respect to one-third of the number of shares
subject to the Option on the Option Date, (ii) on [INSERT SECOND VESTING DATE]
with respect to an additional one-third of the number of shares subject to the
Option on the Option Date, (iii) on [INSERT THIRD VESTING DATE] with respect to
the remaining one-third of the number of shares subject to the Option on the
Option Date, or (iv) as otherwise provided pursuant to this Section 2.2.

(b)       If the Employee's employment by the Company terminates by reason of
retirement, the Option shall continue to be exercisable and become exercisable
in accordance with Section 2.2(a) and may thereafter be exercised by the
Employee or the Employee's Legal Representative from the effective date of the
Employee's termination of employment until the Expiration Date. For purposes of
this Agreement, “retirement” shall mean termination of employment, other than
for permanent disability or death, either (i) at or after age 55 after a minimum
of ten years of employment with the Company or (ii) at or after age 65. For
purposes of this Section 2.2(b) only, employment with an entity or business
acquired by the Company shall be deemed to be employment with the Company.

(c)       If the Employee's employment by the Company terminates by reason of
permanent disability or death, the Option shall become fully exercisable and may
thereafter be exercised by the Employee or the Employee's Legal Representative,
in the case of permanent

1

--------------------------------------------------------------------------------

 



disability, or the Employee's Legal Representative or Permitted Transferees, in
the case of death, in each case for a period of three years from the effective
date of the Employee's termination of employment or until the Expiration Date,
whichever period is shorter. For purposes of this Agreement, “permanent
disability” shall mean that the Employee either (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, is receiving income replacement benefits
for a period of not less than six (6) months under an accident and health plan
covering employees of the Employee’s employer.

(d)       If the Employee’s employment by the Company terminates for any reason
other than retirement, permanent disability or death, the Option shall be
exercisable only to the extent that it was exercisable on the effective date of
the Employee’s termination of employment and may thereafter be exercised by the
Employee or the Employee’s Legal Representative for a period of one year from
the effective date of the Employee’s termination of employment or until the
Expiration Date, whichever period is shorter. The portion of the Option, if any,
which is not vested as of the effective date of the Employee’s termination of
employment shall be forfeited and cancelled by the Company.

(e)       If the Employee dies prior to the Expiration Date following
termination of employment by reason of retirement, the Option shall become fully
exercisable and may thereafter be exercised by the Employee’s Legal
Representative or Permitted Transferees, as the case may be, for a period of one
year from the date of death or until the Expiration Date, whichever is shorter.
If the Employee dies prior to the Expiration Date during the one-year period
following termination of employment for any reason other than retirement or
permanent disability, the Option shall be exercisable only to the extent that it
was exercisable on the date of such death and may thereafter be exercised by the
Employee's Legal Representative or Permitted Transferees, as the case may be,
for a period of one year from the date of death or until the Expiration Date,
whichever period is shorter.

(f)        (1)       In the event of a Change in Control, the Option shall
immediately become exercisable in full.

(2)       In the event of a Change in Control pursuant to paragraph (1) or (2)
of Appendix A to the Plan, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements), require that the Option, in whole or in part, be surrendered to
the Company by the Employee and be immediately cancelled by the Company, and
provide for the Employee to receive a cash payment from the Company in an amount
equal to the number of shares of Stock subject to the Option immediately prior
to such cancellation (but after giving effect to any adjustment pursuant to
Section 7(b) of the Plan in respect of any transaction that gives rise to such
Change in Control), multiplied by the excess, if any, of (i) the greater of (A)
the highest per share price offered to holders of common stock in any
transaction whereby the Change in Control takes place and (B) the Market Value
of a share of Stock on the date on which such Change of Control occurs over (ii)
the exercise price.



2

--------------------------------------------------------------------------------

 



(3)       In the event of a Change in Control pursuant to paragraph (3) or (4)
of Appendix A to the Plan, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements):

(i)require that shares of stock of the corporation resulting from such Change in
Control, or a parent corporation thereof, be substituted for some or all of the
shares of Stock subject to the Option, with an appropriate and equitable
adjustment to the exercise price of such Option, as determined by the Board of
Directors, such adjustment to be made without an increase in the aggregate
purchase price; and/or

(ii)require the Option, in whole or in part, to be surrendered to the Company by
the Employee, and to be immediately cancelled by the Company, and provide for
the Employee to receive (a) a cash payment in an amount not less than the amount
determined by multiplying the number of shares of Stock subject to the Option
immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 7(b) of the Plan in respect of any transaction
that gives rise to such Change in Control), by the excess, if any, of the
highest per share price offered to holders of common stock in any transaction
whereby the Change in Control takes place over the exercise price, (b) shares of
stock of the corporation resulting from such Change in Control, or a parent
corporation thereof, having a Market Value not less than the amount determined
under clause (a) above or (c) a combination of a payment of cash pursuant to
clause (a) above and the issuance of shares pursuant to clause (b) above.

(4)        The Company may, but is not required to, cooperate with the Employee
if the Employee is subject to Section 16 of the Exchange Act to assure that any
cash payment or substitution in accordance with this Section 2.2(f) to the
Employee is made in compliance with Section 16 and the rules and regulations
thereunder.

2.3.      Method of Exercise.  

(a)        Subject to the limitations set forth in this Agreement, the Option
may be exercised by the Employee (i) by giving written notice to the Company
specifying the number of whole shares of Stock to be purchased and accompanied
by payment therefor in full in cash and (ii) by executing such documents as the
Company may reasonably request. The purchase price of the shares being purchased
may be paid in cash on behalf of the Employee by a broker-dealer acceptable to
the Company to whom the Employee has submitted an irrevocable notice of
exercise; provided,  however, that the Committee shall have sole discretion to
disapprove of an election to use a broker-dealer. No shares of Stock shall be
issued until the full purchase price has been paid.

(b)        Notwithstanding the foregoing, if the Market Value of a share of
Common Stock on the Expiration Date  exceeds the Exercise Price, then to the
extent the Option has not theretofore been exercised, expired or otherwise
terminated, the Company shall cause the Option to be automatically exercised
immediately prior to its termination on the Expiration Date, and to

3

--------------------------------------------------------------------------------

 



provide for the full Exercise Price therefor to be satisfied by withholding
whole shares of Common Stock that would otherwise be delivered to the Employee
having an aggregate Market Value, determined as of the date of exercise, equal
to the amount necessary to satisfy such Exercise Price and to provide for any
withholding taxes thereon (as described in Section 3.2) to be satisfied by
selling such number of shares of Common Stock subject to the Option as is
necessary to make a cash payment to the Company in an amount equal to any
withholding taxes thereon (as described in Section 3.2), such sale to be
effected on the Employee's behalf through a broker (and other procedures)
designated by the Company (with such broker selecting the trade date and the
selling price).   Shares of Common Stock to be withheld may not have an
aggregate Market Value in excess of the amount determined by applying the
minimum statutory withholding rate.  Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Employee. This Section
2.3(b) is intended to constitute a written plan pursuant to Rule 10b5-1(c) under
the Exchange Act.  To the extent applicable, the Employee shall take actions
necessary to ensure that any such sales shall comply with Rule 144 under the
Securities Act of 1933, as amended.

2.4.      Termination of Option. In no event may the Option be exercised after
it terminates as set forth in this Section 2.4. The Option shall terminate, to
the extent not exercised pursuant to Section 2.3 or earlier terminated pursuant
to Section 2.2, on the Expiration Date.

2.5.      Termination of Option and Forfeiture of Option Gain. (a) If at any
time prior to the earliest to occur of (i) the Expiration Date, (ii) the date
which is one year after the effective date of the Employee's termination of
employment for any reason other than death and (iii) the date which is six
months after the Employee exercises any portion of the Option, the Employee:

(1)      directly or indirectly (whether as principal, agent, independent
contractor, partner or otherwise) engages in any type of or accepts employment
with or renders services to any Competing Entity or takes any action
inconsistent with the fiduciary relationship of an employee to the employee's
employer; provided, that, following a termination of employment, the Employee
may accept employment with a Competing Entity, the businesses of which are
diversified, and which with respect to one or more of its businesses considered
separately is not a Competing Entity, provided, that the Company, prior to the
Employee's accepting such employment, shall receive written assurances
satisfactory to the Company from such Competing Entity and from the Employee
that the Employee will not render services directly or indirectly in connection
with any Competing Product or be employed in a position where the Employee could
use or disclose confidential information of the Company or an Affiliate or of
any customer or client of the Company or an Affiliate in connection with the
Employee's employment responsibilities to the benefit of a Competing Entity; or

(2)      directly or indirectly induces or attempts to induce any employee,
agent or customer of the Company or any Affiliate to terminate such employment,
agency or business relationship, or take any action or engage in any conduct
which would interfere with the employment relationship between the Company and
any of its employees; or



4

--------------------------------------------------------------------------------

 



(3)      directly or indirectly, for the Employee or any Competing Entity, sells
or offers for sale, or assists in any way in the sale of, Competing Products to
any customer or client of the Company or any Affiliate, upon which the Employee
has called or which the Employee has supervised while an employee of the Company
or an Affiliate; or

(4)      directly or indirectly engages in any activity which is contrary,
inimical or harmful to the interests of the Company or an Affiliate, including
but not limited to (x) violations of Company policies, including the Company's
insider trading and confidentiality policies and (y) disclosure or misuse of any
confidential information or trade secrets of the Company or an Affiliate, then
the Option shall terminate automatically on the date the Employee engages in
such activity and the Employee shall pay the Company, within five business days
of receipt by the Employee of a written demand therefor, an amount in cash
determined by multiplying the number of shares of Stock purchased pursuant to
each exercise of the Option (without reduction for any shares of Stock delivered
by the Employee or withheld by the Company in satisfaction of the purchase price
or any tax withholding obligations) by the difference between (A) the Market
Value of a share of Stock on the date of such exercise and (B) the purchase
price per share of Stock set forth in the first paragraph of this Agreement. For
purposes of this Agreement, “Competing Entity” means any business entity,
regardless of its form (e.g. corporations, partnerships, sole proprietorships,
trusts and joint ventures), which is engaged in, or is about to become engaged
in, research or development, production, marketing or selling of any Competing
Product anywhere worldwide which the Company or its Affiliates is engaged in
business; and “Competing Product” means any product, technology or process of
any person or organization other than the Company, in existence or under
development, which is of the same type or intended for the same use as, or which
competes or is potentially competitive with, a product, technology or process of
the Company.

(b)        The Employee may be released from the Employee's obligations under
Section 2.5(a) only if and to the extent the Committee determines in its sole
discretion that such a release is in the best interests of the Company.

(c)         Employee agrees that by executing this Agreement the Employee
authorizes the Company and its Affiliates to deduct any amount or amounts owed
by the Employee pursuant to Section 2.5(a) from any amounts payable by the
Company or any Affiliate to the Employee, including, without limitation, any
amount payable to the Employee as salary, wages, vacation pay or bonus. This
right of setoff shall not be an exclusive remedy and the Company's or an
Affiliate's election not to exercise this right of setoff with respect to any
amount payable to the Employee shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Employee or any other
remedy.

3.          Additional Terms and Conditions of Option.

3.1.       Nontransferability of Option. The Option may not be transferred by
the Employee other than (i) by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company or (ii) a
transfer without value to a “family member” (as defined in Form S-8) if approved
by the Committee. Except to the extent permitted by the foregoing sentence,
during the Employee's lifetime the Option is exercisable only by the

5

--------------------------------------------------------------------------------

 



Employee or the Employee's Legal Representative. Except to the extent permitted
by the foregoing, the Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void.

3.2.       Withholding Taxes. As a condition precedent to any exercise of the
Option, the Employee shall, upon request by the Company, pay to the Company (or
shall cause a broker-dealer on behalf of the Employee in accordance with Section
2.3 to pay to the Company) in addition to the purchase price of the shares, such
amount of cash as the Company may be required, under all applicable federal,
state, local or other laws or regulations, to withhold and pay over as income or
other withholding taxes (the "Required Tax Payments") with respect to such
exercise of the Option. If the Employee shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Employee.

3.3.       Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or delivery of shares hereunder, the Option may not be exercised, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained. The Company agrees to make every
reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.

3.4.       Issuance of Shares. Upon the exercise of the Option, in whole or in
part, the Company shall issue or cause to be issued in the Employee’s name (or
such other name as is acceptable to the Company and designated in writing by the
Employee) the shares of Stock acquired upon exercise.  Such issuance shall be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company (or, alternatively at the discretion of
the Company, a certificate or certificates may be registered in the Employee’s
name).  The Company shall pay all original issue or transfer taxes and all fees
and expenses incident to such delivery, except as otherwise provided in Section
3.2.

3.5.       Option Confers No Rights as Stockholder. The Employee shall not be
entitled to any privileges of ownership with respect to shares of Stock subject
to the Option unless and until purchased and delivered upon the exercise of the
Option, in whole or in part, and the Employee becomes a stockholder of record
with respect to such delivered shares; and the Employee shall not be considered
a stockholder of the Company with respect to any such shares not so purchased
and delivered.

3.6.       Option Confers No Rights to Continued Employment. In no event shall
the granting of the Option or its acceptance by the Employee give or be deemed
to give the Employee any right to continued employment by the Company or any
Affiliate of the Company.



6

--------------------------------------------------------------------------------

 



3.7.       Decisions of Board or Committee. The Board or the Committee shall
have the right to resolve all questions which may arise in connection with the
Option or its exercise. Any interpretation, determination or other action made
or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.

3.8.       Company to Reserve Shares. The Company shall at all times prior to
the expiration or termination of the Option reserve and keep available, either
in its treasury or out of its authorized but unissued shares of Stock, the full
number of shares subject to the Option from time to time.

3.9.       Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan (including the adjustment provision set forth in Section
7(b) thereof), and shall be interpreted in accordance therewith. The Employee
hereby acknowledges receipt of a copy of the Plan.

4.          Miscellaneous Provisions.

4.1.       Meaning of Certain Terms. As used herein, (a) employment by the
Company shall include employment by an Affiliate of the Company, (b) the term
“Permitted Transferee” shall include any transferee (i) pursuant to a transfer
permitted under Section 7(a) of the Plan and Section 3.1 hereof or (ii)
designated pursuant to Section 7(e) of the Plan on the AptarGroup, Inc.
Acceptance and Beneficiary Designation Form, and (c) the term “Legal
Representative” shall include a guardian, administrator, executor or other
person acting in a similar capacity.

4.2.       Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Employee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

4.3.       Notices. All notices, requests or other communications provided for
in this Agreement shall be made in writing by (a) actual delivery to the party
entitled thereto, (b) mailing to the last known address of the party entitled
thereto, via certified or registered mail, return receipt requested or (c)
telecopy with confirmation of receipt. The notice shall be deemed to be
received, in case of actual delivery, on the date of its actual receipt by the
party entitled thereto, in case of mailing, on the tenth calendar day following
the date of such mailing, and, in the case of telecopy, on the date of
confirmation of receipt.

4.4.       Governing Law. This Agreement shall be governed by, and interpreted
in accordance with, the internal laws of the State of Delaware.

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

By:

 

 

7

--------------------------------------------------------------------------------